McCLELLAN, C. J.
-This is an action by the State of Alabama against Adler to recover the State and county license tax for engaging in the business of buying .and selling futures, etc., in the years from 1893 to 1898, inclusive, together with interest and ten per cent commissions on the tax and interest. The complaint was demurred to on the ground, among others, that there was a misjoinder of causes of action in that plaintiff unites therein a claim alleged to be due the plaintiff for license taxes and a claim alleged to be due Dallas county for license taxes. This joinder of confessedly distinct causes of action is sought to be justified by the pro*89vision of an act of 1896-97 to tlie effect tliat tlie State tax commissioner, or liis deputies when authorized by him, “shall have authority, with the consent of the Governor or Auditor, to bring suit by garnishment, attachment, or otherwise, for the State and counties of the State, against any delinquent who has not paid his State or county taxes or licenses for the current year, or any year not exceeding five years before suit is brought.” Acts, 1896-97, p. 529, § 17. We do not so construe this enactment. To the contrary, it seems clear to us that its effect is merely to authorize the tax commissioner, or his deputies when authorized by him, to bring such suits for the State and for the counties, in the name of the State and of the county severally, for taxes and licenses due to them, respectively, and not at all to change the existing law which required that such actions should be brought in the name of the State on claims due the State, and in the name of the county on claims due the county; and the court properly sustained the demurrer for misjoinder of causes of action.
The judgment sustaining this assignment of demurrer was proper and, the. plaintiff declining to amend, judgment was properly entered for defendant.
Affirmed.